OFFICE    OF THE ATTORNEY     GENERAL   OF mXA8
                            AUSTIN




Honorable X. Ii.Wrbht,
Suparintende~nt
              ,
TexalrSohool for the Deaf
Austin, Texaii

Dear Lcr.Brlghtt



                                               ror   the   Dear.




                                         $ our printing ln6tructor
                                         or teachers in this




    agrioultureteacher not to,erosed $175.00
    per month including Federal Grant on 1%~
    months basis; provided three teaotsra may
    be paid not eroeeding @.55.00 per month----$68,485.00*
          The informationg:ivenu6 in your last inquiry, re-
qa6atlnga reooneideration,with respect to paying the.print-
ing infstntotor$Mfi..OSunder the last provision in Item 37,
above quoted, was not oontalned in your first Inquiry, and we
QaVe acoordiiztgly
                 reooneldered~theentire matter.
Honorable E. R. Wright - page 5



           Be are still oi'the opinion, however, that our
edvloe ln cpinion x0. 0-517s is correat.
           you will notice Item 57, appropriatinga total
or $6,8,485.00,cover6 two classes or employeee,to-wit,
          and inatructora. Teachers a8 a olarr are sub-
teaoherrrl;
divided speciiicallyas vocationalagrioulturaltiaohrr,
not to exoeed $175.00, providedthree teachers may be pald
not exoeeding$l55.OC pe: month.
           Instructore,as a oless, are speolrloellysnbr.
divided es r0ii0wa:
           *Baking instructor,$llB.BS per month,
     inrtruotorof oosmetolggy, with board, #8S.O0
     per month; other lnatruotorsnot to exoeed
     $145.00 per month-e'
          fn both 0r your inquirlaa Pou~he4rs~,rerorred
                                                      to .the
00mpsnadbn 0r the prao~tiaal prlntor+uhru~t~r,,~ *ai+.
                                                     'X+&e&
t&a rtatute Itself (ArtioleSLgOb)~~~oiil~dl~y~~~6l~M*:~~




           The Leg%&eture has.tbus speoii*oallyole*si.2led
Vie employeea.                              end twohor&I.
              under.thia'Item~as;inetrtlotors
tia her, with ecu31 ~fipa0irionest3,7
                                   ilmlted~e mmount or ok
penaationto be paid td~them a.8aueh.
          We trust this furthsr~explauatlonwill be aatls-
faotob.
                                          V&l-ytruly your#v
APPROYEB APR 25, 1969              ATTGiWBY%BRRRAL.OF TRIAS
Grovarssllars
i&ST ASEISTAFl!
ATTORREYGERBRAL
                                  B$~B/
                                                    Oola speer
                                                    AtmiUtMt